DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Drohan GB Patent No. 2,410,233 A in view of Sobczak U.S. Patent No. 8,755,589.
Claim 1, Drohan teaches a conveyor belt monitoring system 20 comprising: a meander detecting device 21,22 that detects a meander width of a conveyor belt 10 in running; a control unit 60 that receives detection data of 20 acquired by the meander detecting device 21,22; and a meander suppressing device 30 controlled by the control unit 60; but does not teach as Sobczak teaches the meander detecting device 108 being an imaging device that sequentially images a longitudinal predetermined range of the 
Claim 2, Drohan does not teach as Sobczak teaches a plurality of the imaging devices 108 are disposed at a positions spaced apart from each other in a longitudinal direction of the conveyor belt 600. It would be obvious to one of ordinary skill to use the image data of Sobczak into the invention of Drohan for additional control and accuracy for the adjustment.  
Claims 3 and 7, Drohan teaches a normal region where the conveyor belt 10 exists when the meander width is within an allowable range, and an abnormal region where the conveyor belt 10 exists when the meander width is out of the allowable range are preliminarily set; the control unit 60 receives region position data on the normal region and the abnormal region via 20; and the control unit 60 causes the meander suppressing device 30 to reduce the conveyor belt 10 in meander width when the control unit 60 determines that the conveyor belt 10 P29 L25-33; P30 L1-10, but does not teach as Sobczak teaches exists in the abnormal region in the image data of 108. It would be obvious to one of ordinary skill to use the image data of Sobczak into the invention of Drohan for additional control and accuracy for the adjustment.  
.  
Claims 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Drohan GB Patent No. 2,410,233 A in view of Sobczak U.S. Patent No. 8,755,589 in view of Fromme U.S. Patent No. 6,988,610.
Claim 5 and 9, Drohan teaches the control unit 60 determines that the conveyor belt 10 continuously exists in the abnormal region for a predetermined time but does not teach as Fromme teaches in the image data of 406, the control unit 421 stops the conveyor belt from running C11 L45-55. It would be obvious to one of ordinary skill to use the configuration of Fromme into the invention of Drohan for additional accuracy.  
Claims 6 and 10, Drohan does not teach as Fromme teaches a longitudinal predetermined range of the conveyor belt to be imaged by the imaging device is set in accordance with a variation of tension acting on the conveyor belt in running C18 L1-45. It would be obvious to one of ordinary skill to use the configuration of Fromme into the invention of Drohan for additional accuracy.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS